DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 5-7, 13-17, 29-30, 32-36, 38 and 39, in the reply filed on March 22, 2022 is acknowledged.
Claims 40-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 22, 2022.

Information Disclosure Statement
The information disclosure statement filed October 29, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The NPL document, Kahnert, is not in English and therefore has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-7, 13-17, 29, 30, 32-36, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims the phrase “in particular” is disclosed. The phrase "in particular" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 32 and 34, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 36 recites the limitation "the offset between two successive scanning vectors".  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the offset between two successive scanning vectors".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 13-16, 32 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gold et al (U.S. Patent Publication No. 2018/0029306).
	In the case of claim 1, Gold teaches a method for additively manufacturing a three-dimensional component/object from multiple component by repeatedly depositing a layer of powder and fusing the powder together selectively using a energy beam wherein the layer of powder/component layer was divided into different segments/portions which were scanned with the beam at different times (Abstract and Pages 1-2 Paragraphs 0009 and 0010). Gold further teaches that the size of each portion and therefore the division of a component layer into segments and the time sequence scanning each portion was based on a determined local heat dissipating capability of each segment of the respective component layer (Page 2 Paragraphs 0018-0019). Furthermore, Gold teaches that the layout of scanning vectors/patterns within a segment/portion was also determined by the local heat dissipation capability (Pages 2-3 Paragraph 0020).
	As for claim 2, as shown in Figure 2 of Gold, a respective component layer 112 is segmented into polygonal/rectangular segments portions 210, 220 and 230.
	As for claims 5 and 6, Gold teaches that the local heat dissipating capability was based on a value of a respective segment such as a first portion of the layer and this value was used as a reference value to determine the size of another second portion/segment (Page 2 Paragraph 0019). Therefore, the sequence of creating the individual segments/potions was chosen on the based of a reference value of the local heat dissipating capability of an individual segment/portion.
	As for claims 13-16, Gold teaches that the segments of each layer were divided into two groups based on their respective heat dissipating capabilities in the form of a groups of ghost supports used to regulate build time and thermal dissipation during fabrication of the object and portions which were melted together and that the process alternated between treatment these two groups (Page 2 Paragraphs 0010 and 0018-0019).
	As for claims 32 and 35, Gold teaches that the direction of heat dissipation from each segment was used as a reference value when forming each segment/portion and the time sequence of irradiating each portion (Page 2 Paragraph 0018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 17, 33, 34, 36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gold et al.
	The teachings of Gold as it applies to the claims have been discussed previously and are incorporated herein.
	As for claims 7 and 17, Gold does not teach that the segments/segment groups were created in a sequence of moving from a low reference value of the local heat dissipating capability progressively to segments with a higher reference value of the local heat dissipating capability. However, section 2144.05.II.A. of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Gold teach that the order/sequence of irradiating/forming the segments/portions affected the fusing/phase of the powder between each portions/segment (Page 2 Paragraph 0018).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determine an optimal sequence for forming the portions/segments of the powder layer of Gold through routine experimentation because the sequence of segment formation affected the state of the powder between each treated segment/portion.
	As for claims 33, 34, 36, 38 and 39, Gold does not specifically teach the scanning vector directions required by the claims nor that the time interval between successive scanning vectors was successively increased. However, Gold teaches that scanning direction/pattern and interval of time between scanning each segment/vector affected the temperature and scan lines/vectors of subsequent segments (Pages 2-3 Paragraphs 0009, 0018, 0020 and 0021 and Page 5 Claims 1-8).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal scanning directions and time intervals between each scanning of Gold through routine experimentation because these parameters affected the temperature the subsequently scanned segments of the powder layer of Gold.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gold et al as applied to claim 1 above, and further in view of Takezawa et al (U.S. Patent # 9,138,807).
	The teachings of Gold as it applies to claim 1 have been discussed previously and are incorporated herein.
	Though Gold teaches having separated each layer of powder into separate segments/portions which were irradiated with a laser to form the component/object Gold does not specifically that the component was formed with the aid of a number of energy sources acting at the same time at different locations on the component/powder layer.
	Takezawa teaches an additive manufacturing process where a layer of powder to be selectively sintered with a light beam was divided into a plurality of different regions which were separately and simultaneously irradiated with a plurality of different light beams (Abstract and Column 2 Line 47 through Column 3 Line 9). Takezawa teaches that by dividing the region to be sintered into multiple regions each individually treated with a different beam simultaneously shortened the sinter time of each layer (Column 5 Line 62 through Column 6 Line 3).
	Based on the teachings of Takezawa, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have sintered each of the different segments/portions of the component layer/powder layer of Gold with a different beam simultaneously in order to shorten the sinter time of each layer.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanley (U.S. Patent Publication No. 2017/0081752) teaches an additive manufacturing process wherein layer of powder to be treated is divided into a plurality of segments to ensure thermal equilibrium on the layer thereby reducing component stresses during formation (Abstract and Page 3 Paragraph 0025).

Conclusion
	Claims 1, 2, 5 through 7, 13 through 17, 29, 30, 32 through 36, 38 and 39 have been rejected. Claims 40 through 42 are withdrawn from consideration. No claims were allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712